— In this proceeding, pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Stanley Sklar, J.), entered on or about June 6, 1988, to review a determination of the respondent Commissioner, dated November 3, 1987, which dismissed petitioner from the police force, the determination is unanimously confirmed and the petition dismissed, without costs and disbursements.
The hearing evidence amply supports the allegations contained in specifications 1, 2, 3, 6, 7, 8, 9, 10 and 11. Other than testimony that the sexually explicit statements were made in jest, petitioner made no showing which would substantially challenge the testimony received from the four witnesses presented by the respondent. The Trial Commissioner having rejected petitioner’s claim of frivolity and having credited the testimony of these witnesses, there is no support in the record for petitioner’s contention that his dismissal was arbitrary, capricious and against the weight of substantial evidence. (See, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444.) Concur— Kupferman, J. P., Carro, Asch, Kassal and Rosenberger, JJ.